Citation Nr: 1432720	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left rib injury.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

When the case was most recently before the Board in March 2012 it was remanded for additional development.  

Historically, the Board notes that the Veteran filed a claim for service connection for a bilateral knee disability in September 1983.  He indicated that his knees were injured in service in 1963 from a train accident.  By rating action in December 1983 the claim was denied.  The Veteran filed a notice of disagreement and a statement of the case was issued in February 1984.  The Veteran did not perfect an appeal of this decision, nor did he submit new and material evidence within one year.  In April 1990 the Veteran filed a claim to reopen his previously denied claim.  In June 1990 the Veteran was informed that service connection for a bilateral knee condition was denied by a rating action in December 1983 and that claim was in a finally disallowed status.  The Veteran was told that although the evidence he had submitted was new, it was not material, and therefore, the claim was denied.  The Veteran filed a notice of disagreement and in August 1990 a statement of the case was issued, denying reopening of the claim for service connection for bilateral knee injuries.  Thereafter, after the Veteran submitted additional evidence and correspondence, the claim was again denied in June 1992.  The Veteran did not appeal that decision or submit new and material evidence within one year.  In February 2006 he filed a claim for service connection for a left leg condition which was due to a motor vehicle/freight train accident in December 1963.  The RO developed the claim as a claim to reopen, requiring new and material evidence.  The March 2006 duty to assist notification letter sent to the Veteran in response to his February 2006 claim informed the Veteran that he was previously denied service connection for bilateral lower extremity injuries in June 1992 and that the appeal period for that decision had expired and the decision is now final.  The Veteran was informed that he needed to submit new and material evidence to reopen the claim.  

Nevertheless, in a rating decision dated in September 2006, service connection was denied for a left leg disability, and for residuals of a left rib fracture, de novo.  With resolution of doubt in the Veteran's favor, a statement received in January 2007 (with duplicate evidence and not new evidence) may be reasonably construed as a timely notice of disagreement with the September 2006 rating decision denial of service connection for the disabilities at issue.  A July 2007 rating decision continued the denials of the claims for service connection for a left leg disability and residuals of a left rib fracture.  A substantive appeal was received within 60 days of issuance of a statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board remanded the Veteran's claims in March 2012 in order to schedule the Veteran for a VA examination to determine whether any current left leg and/or left rib disorder, to include osteoarthritis in the left knee and claimed fracture residuals in the ribcage, had causal origins in active service, to include as a result of the 1963 motor vehicle accident.  Although the Veteran was scheduled for such a VA examination, it appears that the Veteran did not report for the examination.  

A review of the record reflects that the Veteran resides in Mexico; however, he has a mailing address in Oregon.  Records from the VA Medical Center in Portland, Oregon, contain three different addresses and several different phone numbers for the Veteran.  It is unclear from the record to which address the notification letter for the VA examination was sent.  Moreover, a review of the most recent VA treatment records from the Veteran's Virtual claims file reflect that the Veteran communicates with the VA Medical Center in Portland, Oregon via secure online messaging.  An April 2013 administrative note indicates that the Veteran requested that any future appointments be sent to him by secure messaging because he lives out of the country.

One duty of a claimant is to advise VA of his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and the duty to assist is satisfied when VA has investigated all possible and plausible addresses in an attempt to locate a claimant at potential known alternate addresses.  However, as noted above, it is not clear from the record to which address the VA examination notification letter was sent.  Additionally, because the Veteran has continued to appear for VA medical appointments in 2013, and because the record reflects that the Veteran has been advised of these ongoing medical appointments in 2013 via secure online messaging, there does appear to be a way to properly notify the Veteran of an upcoming VA examination. 

The medical evidence of record reflects that the Veteran was diagnosed with severe osteoarthritis of the left knee by X-ray in June 2009, and that in September 2012 he underwent a total left knee replacement.  In May 2013 he underwent a total right knee replacement.  Importantly, the record also contains a March 27, 1978 medical record which notes that the Veteran complained of pain in his left knee, which had been present for six or seven months.  The Veteran stated that one year earlier he bumped his left knee quite badly, and he did not seek medical attention at that time.  The bump and bruise apparently gradually resolved and then about six months ago he started having moderate knee pain and ache.  He also stated that he had some severe ligament strains of both knees while playing football on a high school level.  Examination and X-ray suggested early arthritic changes.  An April 1978 follow-up medical record notes that the Veteran had been on medication for his marked synovitis of the left knee secondary to his arthritic change.  It was noted that he was markedly improved and had no further knee pain.  

The record also contains a February 2005 chest X-ray, which showed minimal deformity of the anterolateral aspect of the left fifth rib that may indicate previous fracture; there was no obvious underlying destructive bone lesion.  

In his VA Form-9 the Veteran noted that his claim for service connection for residuals of broken left ribs includes problems with his cervical spine.  In a January 2007 statement the Veteran reported that the issue with his left leg in service was torn ligaments in his knee.

Under the circumstances, the Board finds that a remand is required in order to obtain a valid address for the Veteran, to schedule the Veteran for another VA examination, and if that is not possible, to obtain a medical opinion regarding the etiology of any current left knee disability and any current residuals of a left rib injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should use all available resources to verify the Veteran's current address.  All attempts to verify the Veteran's address, and to contact the Veteran, to include via secure online messaging, should be documented within the Veteran's VA claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg disability and residuals of a left rib injury.  All appropriate diagnostic testing should be accomplished.  The examiner should identify all current diagnoses regarding the left leg and any current residuals of a left rib injury.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a left knee disability and/or any residuals of a left rib injury that is/are causally related to his military service, to include the documented 1963 motor vehicle accident which the Veteran claims caused injury to his left leg and ribs.  The examiner should consider the claims file, including the Veteran's statements and the buddy statements that were submitted, as well as the March 1978 medical record showing that the Veteran complained of pain in his left knee of six or seven months duration after having severely bumped his left knee, and that he had some severe ligament strains of both knees while playing football on a high school level; the March 1978 medical record notation that examination and X-ray suggested early arthritic changes; the April 1978 follow-up medical record showing that the Veteran had been on medication for his marked synovitis of the left knee secondary to his arthritic change, and that he was markedly improved and had no further knee pain; the June 2009 X-ray showing severe osteoarthritis of the left knee with lateral translation of the tibia relative to the femur, the June 2009 VA treatment records showing that the Veteran reported having increasing left knee pain since 1963, the 2012 VA treatment records showing the Veteran underwent a total left knee replacement, the 2013 VA treatment records showing that the Veteran underwent a total right knee replacement, and the March 2005 chest X-ray showing a small deformity to the left fifth rib.  

Any opinion expressed should be accompanied by a complete rationale.

Should the Veteran fail to report for the examination, the claims file should be returned to the June 2010 VA examiner, or suitable substitute, and the examiner should be requested to provide the above medical opinions.

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



